386 F.2d 934
M. L. LEFLER, Jr., Appellant,v.Charles K. RUTH, Appellee.
No. 24399.
United States Court of Appeals Fifth Circuit.
December 13, 1967.

W. G. Walley, Jr., Ernest L. Sample, Beaumont, Tex., for appellant.
Earl W. Tews, Asst. U. S. Atty., Tyler, Tex., Robert V. Zener, Atty., Dept. of Justice, Washington, D. C., Carl Eardley, Acting Asst. Atty. Gen., William Wayne Justice, U. S. Atty., Morton Hollander, Nancy A. Wynstra, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before JONES, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The appellant, M. L. Lefler, Jr., brought an action in a state court against the appellee, Charles K. Ruth, seeking damages for libel, basing his claim upon a news release given by Ruth as an Assistant United States Attorney. Ruth removed the case to the Federal court and filed a motion to dismiss and a motion for summary judgment, asserting that the statements made were in an official capacity and protected. The district court so found and granted the motion for summary judgment. The appellant contended in the district court and renews the contention here that the statements made were not relevant to any matter with respect to which Ruth was acting on behalf of the United States and hence were not protected. The district court found that the subject matter of the statements made by the appellee was relevant to a matter then under investigation and was protected. We find no error in the conclusion and decision of the district court. Its judgment is


2
Affirmed.